RICHARDS, J.
The Sandusky Gas & Electric Co. brought an action before a justice of the peace of this county against Myrtle Crosby to recover on an account for gas and electricity furnished to her for use in her residence. The action was accompanied by an attachment. Summons was issued on November 15, 1911, and *111was served on her the same day. Accompanying the summons was an order of attachment which vras levied the same day on certain property claimed to be owned by her. One of the grounds for the attachment stated in the affidavit therefor was that the gas and electricity furnished were necessaries. Before issuing the order of attachment the justice took from the plaintiff in his court a bond in which it is recited that “We bind ourselves to the defendant, Myrtle Crosby.” etc. The bond is signed “The Sandusky Gas & Electric Co., E. A. Beckstine, Mgr.”
The justice, by entry upon his docket, approved of this bond and the surety thereon. Myrtle Crosby was married on the day following the levy of the attachment' issued against her, and thereupon moved to discharge the attachment for various reasons, among which are that the property was exempt from attachment, and that in fact it belonged to her husband. When the ease came on for hearing in the justice court he discharged the attachment and rendered a judgment against the Sandusky Gas & Electric Co. for the costs made on the attachment, and judgment in favor of the company against Myrtle Crosby for the full amount claimed in the bill of particulars. I might say, in passing, that at no stage of the case was the amount sued for before the justice disputed by Myrtle Crosby. The Sandusky Gas & Electric Co. filed writh the justice an appeal bond in the sum of $600, being twice the appraised value of the attached property, by which bond it undertook to appeal from the decision of the justice discharging the attachment and adjudging costs on the attachment against it.
On the trial of the case in the court of common pleas that court overruled the motion to discharge the attachment. Subsequent to the hearing of the case in the common pleas court on the merits, Myrtle Crosby filed a paper objecting to the jurisdiction of that court over her person.
The ease is brought to the circuit court by a petition in error and a bill of exceptions containing all the evidence. The conclusions reached by us will be briefly stated. The claim made by the plaintiff in this court that the property attached *112belongs to her husband can not be investigated nor determined upon a motion to discharge the attachment. That principle was announced by the Supreme Court in Langdon v. Conklin, 10 Ohio St. 439, more than fifty yéars ago and has ever since been followed.
The marriage of the defendant on the day following the levy of the attachment does not entitle her to claim the property as exempt from attachment. Selders v. Lane, 40 Ohio St. 345; Nipon v. Vandyke, 1 Circ. Dec. 365 (2 R. 63); Bradley v. Wacker, 7 Circ. Dec. 565 (13 R. 530).
Some contention exists as to whether the plaintiff in attachment before the justice had the right to appeal from the order discharging the attachment and adjudging the costs against it. Without determining that question, we are unanimously of the opinion that by going to trial in the common pleas court on the merits without having challenged the jurisdiction of the latter court the defendant waived any right that may have existed to deny the appealability of the action. The point appears to have been determined by the Supreme Court in Drake v. Tucker, 83 Ohio St. 97.
Finding no prejudicial error, the judgment of the court of common pleas will be affirmed.
Wildman, and Kinkade, JJ., concur.